DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
3.	Claims 1-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakasaki (US 5,186,772, of record) and further in view of (a) Metz (US 2016/0239734, of record) and/or Kraus (US 2017/0011666, of record) and/or Kraus (US 2017/0213117, of record) and optionally in view of Majumdar (EP 1426200, newly cited).  
Nakasaki is directed to a tire construction comprising a pair of sidewalls, wherein a side rubber SW has a maximum thickness T1 of 7 mm and tapered regions above and below said maximum thickness (Table 1).  It is noted that an extremely small region having a maximum thickness of 7 mm is also present slightly above thickness T3.  In such an instance, however, Nakasaki is silent with respect to the inclusion of a two-dimensional code in said sidewalls.
	In any event, it is extremely well known and conventional to include a wide variety of codes on tire sidewalls in order to provide tire information in an easy and efficient manner, as shown for example by Metz (Paragraphs 7-14, 34, 50, and 51) and/or Kraus ‘666 (Paragraphs 8, 11, 35, and 82), and/or Kraus ‘117 (Abstract and Paragraphs 6-8, 41, and 42).  These references specifically evidence the use of different types of gray scale elements as is common in code patterns in a wide variety of articles, including tires.  One of ordinary skill in the art at the time 
	Lastly, a fair reading of Metz, Kraus ‘666, and Krauss ‘117 suggests the general inclusion of a code on a tire side surface (that surface of the tire that is exposed to the environment on either side of the ground contacting tread).  Figure 6 of Metz ‘666 actually depicts the presence of a code at approximately the maximum section tire width, which corresponds with the maximum side rubber thickness in Nakasaki.  One of ordinary skill in the art at the time of the invention would have found it obvious to include a two dimensional code in the vicinity of maximum thickness T1 given the totality of prior art teachings detailed above (represents a location that is consistent with tires having codes).  In such an instance, (a) an upper side surface of Nakasaki includes thickness values T2, T3, C, and a value less than T4 of 6mm, 5 mm, 7 mm, and a value less than 5mm, respectively and (b) a lower side surface of Nakasaki includes a decreasing thickness value from a maximum section width position (thickness T1 of 7 mm at said position) to a radially inner end of side rubber SW (thickness approaches 0 mm).  Given the tapered design of Nakasaki, it reasons that a maximum thickness of 7 mm is at least 110% and no more than 150% of an average thickness of side rubber SW (claimed relationship is satisfied when average thickness of side rubber SW is between 4.67 mm and 6.36 mm).  Majumdar is optionally applied to further evidence the known inclusion of barcodes at radial positions that are in the vicinity of the maximum tire section width (Figure 2 and Paragraph 23).     
	Regarding claim 2, a sidewall thickness decreases when moving radially inward or radially outward from a maximum thickness T1. 
	As to claims 3-6 and 9-12, each of Metz (Paragraphs 7-14, 34, 50, and 51) and/or Kraus ‘666 (Paragraphs 8, 11, 35, and 82), and/or Kraus ‘117 (Abstract and Paragraphs 6-8, 41, and 42) describes the claimed arrangement of code patterns (e.g. QR codes).  Also, a data cell region 
	 With respect to claims 7 and 13, the claimed range of radius of curvature is extremely broad and consistent with radii of curvature commonly present at any number of side surface locations.  One of ordinary skill in the art at the time of the invention would have found it obvious to include a code in the tire of Nakasaki where the claimed radii of curvature is present given the common presence of such curvatures in tire sidewalls.  Also, Applicant has not provided a conclusive showing of unexpected results for the claimed radii of curvature.  It is noted that a plurality of parameters have been varied between respective examples such that is unclear if a single parameter or a specific combination of parameters is responsible for any realized benefits.  For example, a radius of curvature and a ratio G1/Gave are varied between Example 9 (non-inventive) and Examples 7 and 8 (inventive examples) and as such, it is unclear if the radius of curvature and/or G1/Gave is responsibility for differences in readability evaluation.
Regarding claims 8 and 14, Figure 1 of Nakasaki includes a protrusion or rim protection bar in a lower bead region (corresponds with thickness F).  Additionally, regions slightly inside the maximum section tire width (also the maximum carcass width) satisfy the claimed radial position of the barcode and are consistent with the teachings of the prior art.    
With respect to claims 15 and 16, the claimed relationship (thickness in region having code in relation to average thickness of the side) would result when taking thickness measurements every 3 mm.  
.
Response to Arguments
4.	Applicant’s arguments with respect to claim(s) 1-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  
Conclusion
5.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
JUSTIN R FISCHER whose telephone number is (571)272-1215.  The examiner can normally be reached on M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Whatley can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Justin Fischer
/JUSTIN R FISCHER/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        April 20, 2021